Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-46, drawn to a device, classified in CPC B01L 3/502.
II. Claims 47-92, drawn to a method, classified in CPC G01N 21/76.
III. Claim 93, drawn to a blood analysis apparatus, classified in CPC G01N 21/0303.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another and materially different process, such as being used to hold a solid sample.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and ( 3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design and mode of operation (claim 93 requires a means for completely filling a reservoir, a means for positioning, a means for transmitting light, and a means for characterizing, which is not required by claim 1). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 Inventions II and III are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the process as claimed can be practiced by another and materially different apparatus or by hand (e.g. the reservoir can be filled by hand).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC B01L 3/502, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC G01N 21/76, along with a unique text search. Group III would not be searched as above and would instead require a search in at least CPC G01N 21/0303, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lisa Haile on 04/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-46.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 47-93 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 25-26 are objected to because of the following informalities: It is suggested to recite “the sidewall” in claims 25-26 as “the reservoir sidewall” for improved antecedent basis and clarity.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “configured to be completely filled by a liquid…with a meniscus of the liquid being outside of the reservoir…”, “configured to transmit light”, “configured to react with liquid…”, “configured to convey the liquid…responsive to application of a force…”, “generates the centrifugal force”, “configured to apply the force”, “configured to receive the light…” are interpreted as intended uses or capabilities of the claimed device and are given patentable weight to the extent which effects the structure of the device.
Note that the liquid and the meniscus is not positively recited structurally and the meniscus being located within the well is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Note that functional limitations are emphasized in italics herein.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “liquid” in line 1. Since “liquid” is established in claim 1, it is unclear if the liquid of claim 8 is the same or different from the liquid of claim 1. Claims 9-24 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-21, 23, 24-26, 28, 29, 38, 39, 41-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiffany et al. (EP 0163063 A2).
Regarding claim 1, Tiffany teaches a device (abstract, “cuvettes”; Figs. 1-5) comprising: 
a lower reservoir surface (Fig. 5, lower surface of chamber 58); 
an upper reservoir surface (66); and 
a reservoir sidewall extending between the upper and lower reservoir surfaces (Figs. 5-8, element 60; Fig. 5, sidewalls of chamber 58), wherein: 
the lower reservoir surface, the upper reservoir surface, and the reservoir sidewall define a reservoir (Fig. 5, chamber 58), 
the reservoir is capable of being completely filled by a liquid such that the liquid forms a column contacting the upper reservoir surface, the lower reservoir surface, and the reservoir sidewall, with a meniscus of the liquid being outside of the reservoir (Note that functional limitations are emphasized in italics), and 
at least one of the upper reservoir surface and the lower reservoir surface is configured to transmit light (Fig. 5, optical windows 30, 32).
Note that the functional recitations that describe reservoir are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use.
Note that the liquid and the meniscus is not positively recited structurally and the meniscus being located within the well is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 2, Tiffany further teaches the device further comprising a channel coupled to the reservoir sidewall (Fig. 5, channel above element 76).
Regarding claim 3, since the liquid and the meniscus of the liquid is not positively recited structurally, the liquid and the meniscus is interpreted as functional limitations of the device. Thus, Tiffany’s device is capable of being filled with a liquid wherein the meniscus is located within the channel.
	Note that the liquid and the meniscus is not positively recited structurally and the meniscus being located within the channel is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 4, Tiffany further teaches the device further comprising a well (Fig. 5, chamber 56) fluidically coupled to the reservoir via the channel (via channel portion above element 76), wherein the meniscus is capable of being located within the well.
Note that the liquid and the meniscus is not positively recited structurally and the meniscus being located within the well is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 5, Tiffany further teaches the device further comprising an assay chamber (Fig. 5, chamber 56) fluidically coupled to the reservoir via the channel (via channel portion above element 76).
Regarding claim 6,  Tiffany further teaches wherein the assay chamber comprises an inlet (42).
 	Regarding claim 7, Tiffany further teaches the device further comprising a reagent within the assay chamber (page 10, lines 1-7 teaches appropriate reagent and sample materials are loaded into the chambers).
Regarding claim 8, Tiffany further teaches wherein the reagent is capable of reacting with liquid received in the assay chamber via the inlet (page 10, lines 12-31 teaches combining of reactant materials allow for photometric measurements).
Regarding claim 9, Tiffany further teaches wherein the channel is capable of conveying the liquid from the assay chamber to the reservoir responsive to application of a force to the assay chamber (page 10, lines 12-22).
Regarding claim 10, Tiffany further teaches wherein the force comprises a centrifugal force (page 10, lines 31-33).
Regarding claim 11, Tiffany further teaches the device further comprising a rotatable disc (Fig. 1, rotor assembly 10) in which the reservoir is disposed, wherein rotating the disc is capable of generating the centrifugal force (page 10, lines 31-33).
Regarding claim 13, Tiffany further teaches wherein the assay chamber includes a lower assay chamber surface (Fig. 5, element 78), an upper assay chamber surface (upper surface of chamber 56), and an assay chamber sidewall extending between the upper and lower assay chamber surfaces (sidewalls of chamber 56, i.e. elements 50 and 74).
Regarding claim 14, Tiffany further teaches wherein the assay chamber sidewall includes a first portion extending substantially perpendicularly to the upper and lower assay chamber surfaces (Fig. 5, element 50).
Regarding claim 15, Tiffany further teaches wherein the assay chamber sidewall includes a second portion extending at an obtuse angle from the lower assay chamber surface (Fig. 5, element 74).
Regarding claim 16, Tiffany further teaches wherein responsive to application of the force, the liquid is capable of conveying upward along the second portion and into the channel (page 10, lines 12-22).
Regarding claim 17, Tiffany further teaches wherein the assay chamber sidewall and the reservoir sidewall are integrally formed with one another (Fig. 5).
Regarding claim 18, Tiffany further teaches wherein the upper assay chamber surface and the upper reservoir surface are integrally formed with one another and attached to the integrally formed assay chamber sidewall and the reservoir sidewall (Fig. 5).
Regarding claim 19, Tiffany further teaches wherein the lower assay chamber surface and the lower reservoir surface are integrally formed with one another and attached to the integrally formed assay chamber sidewall and the reservoir sidewall (Fig. 5).
Regarding claim 20, Tiffany further teaches wherein the assay chamber sidewall, the channel, and the reservoir sidewall are integrally formed with one another (Fig. 5).
Regarding claim 21, Tiffany further teaches wherein the assay chamber sidewall and the reservoir sidewall are discrete elements (Fig. 5 shows part of the assay chamber sidewall, 50, and part of the reservoir sidewall, 52, being separate and distinct elements).
Regarding claim 23, Tiffany further teaches wherein the lower assay chamber surface and the lower reservoir surface are discrete elements (Fig. 5 shows element 78 and 68 being separate and distinct elements).
Regarding claim 24, Tiffany further teaches wherein the assay chamber sidewall, the channel, and the reservoir sidewall are discrete elements (Fig. 5 shows part of the assay chamber sidewall, 50, part the reservoir sidewall, 52, and the channel region above element 76 being separate and distinct elements).
Regarding claim 25, Tiffany further teaches wherein the channel and the sidewall are integrally formed with one another (Fig. 5 shows the channel above element 76 integrally formed with the reservoir sidewall 82).
Regarding claim 26, Tiffany further teaches wherein the channel and the sidewall are discrete elements (Fig. 5 shows the channel region above element 76 being separate and distinct from part of the reservoir sidewall 52).
Regarding claim 28, Tiffany further teaches wherein the reservoir sidewall defines a circular, rectangular, square, or irregular cross section of the reservoir (Figs. 5-6).
Regarding claim 29, Tiffany further teaches further comprising a source of the light (page 11 teaches “directing radiation”, which inherently would require a source of light).
Regarding claim 38, Tiffany further teaches wherein the light is generated by fluorescence or chemiluminescence (page 11, lines 5-8).
Note that the light is not positively recited structurally is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 39, Tiffany further teaches wherein the reagent comprises an antibody, enzyme, or particle (page 2, lines 14-21 teaches enzymes are commonly used to analyze biological fluids).
Regarding claim 41, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, Tiffany teaches all of the limitations of the claimed device. Tiffany’s device is capable of being filled with the claimed liquid (page 2, lines 14-16, “blood”).
Regarding claim 42, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, Tiffany teaches all of the limitations of the claimed device. Tiffany’s device is capable of being filled with the claimed liquid (page 2, lines 14-16, “blood”).
Regarding claim 43, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, Tiffany teaches all of the limitations of the claimed device. Tiffany’s device is capable of being filled with the claimed liquid.
Regarding claim 44, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, Tiffany teaches all of the limitations of the claimed device. Tiffany’s device is capable of being filled with the claimed liquid.
Regarding claim 45, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, Tiffany teaches all of the limitations of the claimed device. Tiffany’s device is capable of being filled with the claimed liquid.
Regarding claim 46, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, Tiffany teaches all of the limitations of the claimed device. Tiffany’s device is capable of being filled with the claimed liquid.

Claims 1-21, 23-26, 28-30, 38, 39, 41-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20140341788 A1).
Regarding claim 1, Kim teaches a device (abstract) comprising: 
a lower reservoir surface (Fig. 12, lower surface of outer region 112); 
an upper reservoir surface (102); and 
a reservoir sidewall extending between the upper and lower reservoir surfaces (Fig. 12, sidewall of outer region 112), wherein: 
the lower reservoir surface, the upper reservoir surface, and the reservoir sidewall define a reservoir (outer region 112), 
the reservoir is capable of being completely filled by a liquid such that the liquid forms a column contacting the upper reservoir surface, the lower reservoir surface, and the reservoir sidewall (paragraph [0071]), with a meniscus of the liquid being outside of the reservoir,
at least one of the upper reservoir surface and the lower reservoir surface is configured to transmit light (paragraph [0031], “optical transparency”).
Note that the functional recitations that describe reservoir are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use.
Note that the liquid and the meniscus is not positively recited structurally and the meniscus being located within the well is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 2, Kim further teaches the device further comprising a channel coupled to the reservoir sidewall (Fig. 12, channel above element 604).
Regarding claim 3, since the liquid and the meniscus of the liquid is not positively recited structurally, the liquid and the meniscus is interpreted as functional limitations of the device. Thus, Kim’s device is capable of being filled with a liquid wherein the meniscus is located within the channel.
Regarding claim 4, Kim further teaches the device further comprising a well (Fig. 12, inner region 111) fluidically coupled to the reservoir via the channel (the channel above element 604), wherein the meniscus capable of being located within the well.
Regarding claim 5, Kim further teaches the device further comprising an assay chamber well (Fig. 12, inner region 111) fluidically coupled to the reservoir via the channel (the channel above element 604).
Regarding claim 6,  Kim further teaches wherein the assay chamber comprises an inlet (Fig. 2, element h1).
 	Regarding claim 7, Kim further teaches the device further comprising a reagent within the assay chamber (paragraph [0034] teaches fine beads introduced into the sample chamber).
Regarding claim 8, Kim further teaches wherein the reagent is capable of reacting with liquid received in the assay chamber via the inlet (paragraph [0034] teaches the fine beads adhere to target cells).
Regarding claim 9, Kim further teaches wherein the channel is configured to convey the liquid from the assay chamber to the reservoir responsive to application of a force to the assay chamber (paragraph [0071]). 
Regarding claim 10, Kim further teaches wherein the force comprises a centrifugal force (paragraph [0071]). 
Regarding claim 11, Kim further teaches the device further comprising a rotatable disc in which the reservoir is disposed (Fig. 2, element 1000), wherein rotating the disc is capable of generating the centrifugal force.
Regarding claim 13, Kim further teaches wherein the assay chamber includes a lower assay chamber surface (Fig. 12, element 101), an upper assay chamber surface (102), and an assay chamber sidewall extending between the upper and lower assay chamber surfaces (sidewalls of the inner region 111).
Regarding claim 14, Kim further teaches wherein the assay chamber sidewall includes a first portion extending substantially perpendicularly to the upper and lower assay chamber surfaces (Fig. 12, sidewall shown on the left of inner region 111).
Regarding claim 15, Kim further teaches wherein the assay chamber sidewall includes a second portion extending at an obtuse angle from the lower assay chamber surface (Fig. 12, element 603).
Regarding claim 16, Kim further teaches wherein responsive to application of the force, the liquid is conveyed upward along the second portion and into the channel (paragraph [0072]).
Regarding claim 17, Kim further teaches wherein the assay chamber sidewall and the reservoir sidewall are integrally formed with one another (Fig. 12, element 600).
Regarding claim 18, Kim further teaches wherein the upper assay chamber surface and the upper reservoir surface are integrally formed with one another and attached to the integrally formed assay chamber sidewall and the reservoir sidewall (Fig. 12).
Regarding claim 19, Kim further teaches wherein the lower assay chamber surface and the lower reservoir surface are integrally formed with one another and attached to the integrally formed assay chamber sidewall and the reservoir sidewall (Fig. 12, element 1002).
Regarding claim 20, Kim further teaches wherein the assay chamber sidewall, the channel, and the reservoir sidewall are integrally formed with one another (Fig. 12, element 1002).
Regarding claim 21, Kim further teaches wherein the assay chamber sidewall and the reservoir sidewall are discrete elements (Fig. 12 shows the left sidewall of the inner region, 111, being a discrete, i.e. separate and distinct, element from the right sidewall of the outer region 112).
Regarding claim 23, Kim further teaches wherein the lower assay chamber surface and the lower reservoir surface are discrete elements (Fig. 12 shows the lower inner region 101, being a discrete, i.e. separate and distinct, element from the lower outer region 112).
Regarding claim 24, Kim further teaches wherein the assay chamber sidewall, the channel, and the reservoir sidewall are discrete elements (Fig. 12 shows the inner region 111, the channel region above element 604, and the outer region 112 are discrete, i.e. separate and distinct, elements).
Regarding claim 25, Kim further teaches wherein the channel and the sidewall are integrally formed with one another (Fig. 12 shows part of the channel region above element 604 formed with the sidewall of the outer region 112).
Regarding claim 26, Kim further teaches wherein the channel and the sidewall are discrete elements (Fig. 12 shows the channel region above element 604 being a separate and distinct element from the right sidewall of outer region 112).
Regarding claim 28, Kim further teaches wherein the reservoir sidewall defines a circular, rectangular, square, or irregular cross section of the reservoir (Figs. 2, 12).
Regarding claim 29, Kim further teaches the device further comprising a source of the light (paragraph [0045])
Regarding claim 30, Kim further teaches wherein the source of the light comprises a laser, light emitting diode, or lamp (paragraph [0045]).
Regarding claim 38, note that the light is not positively recited structurally is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
In this case, since at least one of the upper reservoir surface and the lower reservoir surface is configured to transmit light (paragraph [0031], “optical transparency”), light, such as fluorescence or chemiluminescence, is capable of being transmitted. 
Regarding claim 39, Kim further teaches wherein the reagent comprises an antibody, enzyme, or particle (paragraph [0034], “fine beads”).
Regarding claim 41, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, Kim teaches all of the limitations of the claimed device. Kim’s device is capable of being filled with the claimed liquid, i.e. bodily fluid (paragraph [0064], “blood”).
Regarding claim 42, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, Kim teaches all of the limitations of the claimed device. Tsai’s device is capable of being filled with the claimed liquid (paragraph [0064], “blood”).
Regarding claim 43, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, Kim teaches all of the limitations of the claimed device. Kim’s device is capable of being filled with the claimed liquid.
Regarding claim 44, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, Kim teaches all of the limitations of the claimed device. Kim’s device is capable of being filled with the claimed liquid.
Regarding claim 45, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, Kim teaches all of the limitations of the claimed device. Kim’s device is capable of being filled with the claimed liquid.
Regarding claim 46, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, Kim teaches all of the limitations of the claimed device. Kim’s device is capable of being filled with the claimed liquid (paragraph [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tiffany as applied to claim 9 above, and further in view of Hartmann et al. (DE 19858443 A1).
Regarding claim 12, Tiffany fails to teach the device further comprising a source of gas configured to apply the force via the gas.
Hartmann teaches a device and method of dispensing a fluid to chambers (paragraphs [0001]-[0002]; Fig. 2). Hartmann teaches that fluid can be transported through centrifugal forces or gas pressure (paragraphs [0023] and [0036]) and the device comprising a source of gas (paragraph [0041]). Hartmann teaches that gas pressure pulses allow defined quantities of liquid to be released (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany to incorporate the teachings of Hartmann to provide a source of gas configured to apply the force via the gas. Doing so would utilize known techniques to transport fluids through chambers and channels, as taught by Hartmann, which would have a reasonable expectation of successfully improving control of the quantity of liquid used by the device.

Claims 21-24 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Tiffany as applied to claims 13 and 1 above, and further in view of Herron et al. (US 20020094147 A1).
Regarding claim 21, if it is determined that Tiffany fails to teach wherein the assay chamber sidewall and the reservoir sidewall are discrete elements, Herron teaches a biosensor comprising a flow cell (paragraph [0003]). Herron teaches that an outer periphery of reservoirs are each defined by respective walls which are integrally formed with the rest of the flow cell top, or formed as a separate component of the flow cell top (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany to incorporate the teachings of Herron to provide wherein the assay chamber sidewall and the reservoir sidewall are discrete elements. Doing so would utilize known techniques of forming reservoirs, which would have a reasonable expectation of successfully forming the claimed device. Furthermore, it would have been obvious to choose the assay chamber sidewall and the reservoir sidewall as discrete elements from a finite number of identified, predictable solutions for ways to form a reservoir (e.g. either discrete elements or integrally formed elements), i.e. it would have been obvious to try the specific structure of discrete elements to optimize assembly of the device. 
Regarding claim 22, Tiffany fails to teach wherein the upper assay chamber surface and the upper reservoir surface are discrete elements.
Herron teaches a biosensor comprising a flow cell (paragraph [0003]). Herron teaches that an outer periphery of reservoirs are each defined by respective walls which are integrally formed with the rest of the flow cell top, or formed as a separate component of the flow cell top (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany to incorporate the teachings of Herron to provide wherein the upper assay chamber surface and the upper reservoir surface are discrete elements. Doing so would utilize known techniques of forming reservoirs, which would have a reasonable expectation of successfully forming the claimed device. Furthermore, it would have been obvious to choose the upper assay chamber surface and the upper reservoir surface as discrete elements from a finite number of identified, predictable solutions for ways to form a reservoir (e.g. either discrete elements or integrally formed elements), i.e. it would have been obvious to try the specific structure of discrete elements to optimize assembly of the device. 
Regarding claim 23, if it is determined that Tiffany fails to teach wherein the lower assay chamber surface and the lower reservoir surface are discrete elements, Herron teaches a biosensor comprising a flow cell (paragraph [0003]). Herron teaches that an outer periphery of reservoirs are each defined by respective walls which are integrally formed with the rest of the flow cell top, or formed as a separate component of the flow cell top (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany to incorporate the teachings of Herron to provide wherein the lower assay chamber surface and the lower reservoir surface are discrete elements. Doing so would utilize known techniques of forming reservoirs, which would have a reasonable expectation of successfully forming the claimed device. Furthermore, it would have been obvious to choose wherein the lower assay chamber surface and the lower reservoir surface as discrete elements from a finite number of identified, predictable solutions for ways to form a reservoir (e.g. either discrete elements or integrally formed elements), i.e. it would have been obvious to try the specific structure of discrete elements to optimize assembly of the device. 
Regarding claim 24, if it is determined that Tiffany fails to teach wherein the assay chamber sidewall, the channel, and the reservoir sidewall are discrete elements, Herron teaches a biosensor comprising a flow cell (paragraph [0003]). Herron teaches that an outer periphery of reservoirs are each defined by respective walls which are integrally formed with the rest of the flow cell top, or formed as a separate component of the flow cell top (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany to incorporate the teachings of Herron to provide wherein the assay chamber sidewall, the channel, and the reservoir sidewall are discrete elements. Doing so would utilize known techniques of forming reservoirs, which would have a reasonable expectation of successfully forming the claimed device. Furthermore, it would have been obvious to choose wherein the assay chamber sidewall, the channel, and the reservoir sidewall as discrete elements from a finite number of identified, predictable solutions for ways to form a reservoir (e.g. either discrete elements or integrally formed elements), i.e. it would have been obvious to try the specific structure of discrete elements to optimize assembly of the device. 
Regarding claim 27, while Tiffany further teaches the upper reservoir surface is a discrete element and attached to the lower reservoir surface and the sidewall, Tiffany fails to teach wherein the lower reservoir surface, the upper reservoir surface, and the sidewall are discrete elements attached to one another.
Herron teaches a biosensor comprising a flow cell (paragraph [0003]). Herron teaches that an outer periphery of reservoirs are each defined by respective walls which are integrally formed with the rest of the flow cell top, or formed as a separate component of the flow cell top (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany to incorporate the teachings of Herron to provide wherein the lower reservoir surface, the upper reservoir surface, and the sidewall are discrete elements attached to one another. Doing so would utilize known techniques of forming reservoirs, which would have a reasonable expectation of successfully forming the claimed device. Furthermore, it would have been obvious to choose wherein the lower reservoir surface, the upper reservoir surface, and the sidewall are discrete elements attached to one another from a finite number of identified, predictable solutions for ways to form a reservoir (e.g. either discrete elements or integrally formed elements), i.e. it would have been obvious to try the specific structure of discrete elements to optimize assembly of the device. 

Claims 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tiffany as applied to claims 29 and 1 above, and further in view of Bae (US 20120200856 A1).
Regarding claim 30, Tiffany fails to teach wherein the source of the light comprises a laser, light emitting diode, or lamp.
Bae teaches a sample analysis apparatus to detect objects (abstract) comprising a rotating device (Fig. 1). Bae teaches light sources as an LED array (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany to incorporate the teachings of Bae to provide wherein the source of the light comprises a laser, light emitting diode, or lamp. Doing so would utilize well known light sources in the art, which would have a reasonable expectation of successfully irradiating a liquid.
Regarding claim 31, while Tiffany teaches an optical window at the upper reservoir surface (Fig. 5, element 30), Tiffany fails to teach wherein the source of the light is positioned over the upper reservoir surface and configured to transmit the light through the upper reservoir surface.
Bae teaches a light emitting element may be placed above or below a disc (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany to incorporate the teachings of Bae to provide wherein the source of the light is positioned over the upper reservoir surface and configured to transmit the light through the upper reservoir surface. Doing so would utilize well-known placements of light sources, as taught by Bae, which would have a reasonable expectation of transmitting light to Tiffany’s optical window.
Regarding claim 32, Tiffany in view of Bae teach wherein the source of the light further is capable of transmitting the light through the column and then through the lower reservoir surface.
Note that the light is not positively recited structurally is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 33, while Tiffany teaches an optical window at the lower reservoir surface (Fig. 5, element 32), Tiffany fails to teach wherein the source of the light is positioned under the lower reservoir surface and configured to transmit the light through the lower reservoir surface.
Bae teaches a light emitting element may be placed above or below a disc (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany to incorporate the teachings of Bae to provide wherein the source of the light is positioned under the lower reservoir surface and configured to transmit the light through the lower reservoir surface. Doing so would utilize well-known placements of light sources, as taught by Bae, which would have a reasonable expectation of transmitting light to Tiffany’s optical window.
Regarding claim 34, Tiffany in view of Bae teach wherein the source of the light further is capable of transmitting the light through the column and then through the upper reservoir surface.
Note that the light is not positively recited structurally is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 35, while Tiffany teaches that the device has optical characteristics for photometric analysis (page 6, lines 14-17) and optical windows (Fig. 5, elements 30, 32), Tiffany fails to teach the device further comprising a sensor configured to receive the light transmitted through the at least one of the upper reservoir surface and the lower reservoir surface.
Bae teaches a light receiving element arranged opposite to the light emitting element (paragraph [0011]) to detect the amount of light transmitted through a detective region (paragraph [0014]). Bae teaches a light emitting element may be placed above or below a disc (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany to incorporate the teachings of Bae to provide a sensor configured to receive the light transmitted through the at least one of the upper reservoir surface and the lower reservoir surface. Doing so would have utilize known structures, as taught by Bae, which would have a reasonable expectation of successfully detecting signals for analysis.
Regarding claim 36, while Tiffany teaches optical windows (Fig. 5, elements 30, 32), Tiffany in view of Bae fail to teach wherein the sensor is positioned over the upper reservoir surface and is configured to receive the light through the upper reservoir surface.
Bae teaches a light receiving element arranged opposite to the light emitting element (paragraph [0011]) to detect the amount of light transmitted through a detective region (paragraph [0014]). Bae teaches a light emitting element may be placed above or below a disc (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany in view of Bae to further incorporate the teachings of Bae to provide wherein the sensor is positioned over the upper reservoir surface and is configured to receive the light through the upper reservoir surface. Doing so would have utilize known position of sensors, as taught by Bae, which would have a reasonable expectation of successfully detecting signals for analysis.
Regarding claim 37, while Tiffany teaches optical windows (Fig. 5, elements 30, 32), Tiffany in view of Bae fail to teach wherein the sensor is positioned under the lower reservoir surface and is configured to receive the light through the lower reservoir surface.
Bae teaches a light receiving element arranged opposite to the light emitting element (paragraph [0011]) to detect the amount of light transmitted through a detective region (paragraph [0014]). Bae teaches a light emitting element may be placed above or below a disc (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany in view of Bae to further incorporate the teachings of Bae to provide wherein the sensor is positioned under the lower reservoir surface and is configured to receive the light through the lower reservoir surface. Doing so would have utilize known position of sensors, as taught by Bae, which would have a reasonable expectation of successfully detecting signals for analysis.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Tiffany as applied to claims 29 and 1 above, and further in view of Guigan (US 4469793 A).
Regarding claim 40, Tiffany fails to teach wherein the reservoir has a volume of about 1-200 µL, or about 10-100 µL, or about 15-50 µL, or about 10-30 µL, or about 5-20 µL (page 9, lines 1-4 teaches the chamber 58 has a capacity of about 260 µL).
	Guigan teaches a device comprising a rotor for performing a chemical reaction with a liquid sample (abstract). Guigan teaches the device comprises a measurement chamber with a volume of 100 µL (column 4, lines 13-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiffany to incorporate the teachings of Guigan to provide the reservoir has a volume of about 1-200 µL, or about 10-100 µL, or about 15-50 µL, or about 10-30 µL, or about 5-20 µL. Doing so would have utilized known volumes of measurement chambers, as taught by Guigan, which would have a reasonable expectation of successfully retaining a volume of liquid. Also, it would have been obvious for one of ordinary skill in the art to modify Tiffany to arrive at the claimed volume through routine experimentation to optimize the size and cost of the device (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)).  

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-11, 13, and 41-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 16, and 32 of copending Application No. 16/515,974 (hereinafter referred to as “App ‘974”) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
Regarding claim 1, App ‘974 teaches a device (claim 1) comprising: 
a lower reservoir surface (claim 7 recites a second reservoir comprises a lower surface); 
an upper reservoir surface (claim 1 recites the device separates blood plasma with centrifugal force, thus the second reservoir would inherently have an upper reservoir surface in order to function, e.g. so the reservoir is closed); and 
a reservoir sidewall extending between the upper and lower reservoir surfaces (claim 7 recites the second reservoir comprises sidewalls, which inherently would extend between an upper and lower surface in order to formed a closed volume), wherein: 
the lower reservoir surface, the upper reservoir surface, and the reservoir sidewall define a reservoir (Claims 1 and 7 recite a second reservoir), 
the reservoir is capable of being completely filled by a liquid such that the liquid forms a column contacting the upper reservoir surface, the lower reservoir surface, and the reservoir sidewall, with a meniscus of the liquid being outside of the reservoir, and 
at least one of the upper reservoir surface and the lower reservoir surface is configured to transmit light (claim 16).
Note that the functional recitations that describe reservoir are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use.
Note that the liquid and the meniscus is not positively recited structurally and the meniscus being located within the well is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 2, App ‘974 recites the device further comprising a channel coupled to the reservoir sidewall (claim 1 recites the second reservoir fluidically connected to a constricted region, interpreted as a channel).
Regarding claim 3, since the liquid and the meniscus of the liquid is not positively recited structurally, the liquid and the meniscus is interpreted as functional limitations of the device. Thus, App ‘974’s device is capable of being filled with a liquid wherein the meniscus is located within the channel.
	Note that the liquid and the meniscus is not positively recited structurally and the meniscus being located within the channel is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 4, App ‘974 further recites the device further comprising a well (claim 6 recites a sample reservoir) fluidically coupled to the reservoir via the channel (claim 6 recites the sample reservoir connected to a plasma reservoir comprising the constricted region, thus the sample reservoir is coupled to the second reservoir), wherein the meniscus is capable of being located within the well.
Note that the liquid and the meniscus is not positively recited structurally and the meniscus being located within the well is interpreted as a functional limitation of the claimed device. The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.
Regarding claim 5, App ‘974 further recites the device further comprising an assay chamber (claim 6 recites a sample reservoir) fluidically coupled to the reservoir via the channel (claim 6 recites the sample reservoir connected to a plasma reservoir comprising the constricted region, thus the sample reservoir is coupled to the second reservoir).
Regarding claim 6,  App ‘974 further recites wherein the assay chamber comprises an inlet (claim 6).
Regarding claim 9, App ‘974 further recites wherein the channel is capable of conveying the liquid from the assay chamber to the reservoir responsive to application of a force to the assay chamber (claim 1).
Regarding claim 10, App ‘974 further recites wherein the force comprises a centrifugal force (claim 1).
Regarding claim 11, App ‘974 further recites the device further comprising a rotatable disc (claim 32) in which the reservoir is disposed, wherein rotating the disc is capable of generating the centrifugal force.
Regarding claim 13, App ‘974 further recites wherein the assay chamber includes a lower assay chamber surface (claim 7), an upper assay chamber surface (the assay chamber would inherently comprise an upper surface in order to function), and an assay chamber sidewall extending between the upper and lower assay chamber surfaces (claim 7).
Regarding claim 41, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, App ‘974 teaches all of the limitations of the claimed device. App ‘974’s device is capable of being filled with the claimed liquid (claim 1).
Regarding claim 42, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, App ‘974 teaches all of the limitations of the claimed device App ‘974’s device is capable of being filled with the claimed liquid (claim 1).
Regarding claim 43, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, App ‘974 teaches all of the limitations of the claimed device. App ‘974’s device is capable of being filled with the claimed liquid.
Regarding claim 44, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, App ‘974 teaches all of the limitations of the claimed device. App ‘974’s device is capable of being filled with the claimed liquid.
Regarding claim 45, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, App ‘974 teaches all of the limitations of the claimed device. App ‘974’s device is capable of being filled with the claimed liquid.
Regarding claim 46, since the liquid is note positively recited structurally, the liquid is interpreted as functional limitations of the claimed device. Thus, App ‘974 teaches all of the limitations of the claimed device. App ‘974’s device is capable of being filled with the claimed liquid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calzi (US 4652137 A) teaches the device of claim 1 (Fig. 1, cuvette 18).
Runyon et al. (US 20120202673 A1) teaches the device of claim 1 (Fig. 29).
Tiffany et al. (US 4226531 A) teaches the device of claim 1 (abstract, “cuvettes”; Figs. 1-5) 
Tsai et al. (US 20090298092 A1) teaches the device of claim 1 (abstract; Fig. 3).
Kellogg et al. (US 20040203136 A1) teaches an apparatus for performing microanalytic and microsynthetic analysis and procedures using centripetal force resulting from rotation of a platform to motivate fluid movement through microchannels (abstract). Kellogg teaches the assay may be used for screening of drug candidate compounds (abstract). Kellogg teaches the apparatus comprises detection reservoirs constructed of transparent material and has a volume of about 3.6 µL (paragraph [0212]).
Wogoman (US 4990075 A) teaches an analytical reagent reaction vessel (abstract). Wogoman teaches vessel comprises a support wall that can be provided as a separate element (column 11, lines 15-22). Wogoman teaches an analyte include nucleic acids, vitamins, and pharmacological agents (column 18, lines 48-63).
Burd et al. (US 5186844 A) teaches an analytical rotor (abstract) wherein the sample can be a liquid, such as blood, urine, food, and industrial chemicals (column 4, lines 54-62). 
Lee et al. (US 20100081213 A1) teaches a device (Fig. 5A) comprising a reservoir (VC) a channel (between VC and C) and an assay chamber (C), wherein a meniscus of a liquid is in the channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798     

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798